 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMUD MOHAMED,                                 No. 2: 17-cv-1773 KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    R. GONZALES,
15                       Defendant.
16

17           Good cause appearing, IT IS HEREBY ORDERED that defendants’ motion to modify the

18   scheduling order to extend the discovery deadline for the sole purpose of filing a motion to

19   compel (ECF No. 32) is granted; any motion to compel must be filed on or before November 16,

20   2018.

21   Dated: November 7, 2018

22

23

24
     Moh1773.eot
25

26
27

28
                                                       1
